Exhibit 4(d) EXECUTION COPY REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of April 8, 2008 by and among Illinois Power Company, d/b/a AmerenIP, an Illinois corporation (the “Company”), and the Initial Purchasers (as hereinafter defined). This Agreement is made pursuant to the Purchase Agreement dated April 1, 2008 (the “Purchase Agreement”), by and among the Company, as issuer of $337,000,000 aggregate principal amount of 6.25% Senior Secured Notes due 2018 (the “Notes”), and the Initial Purchasers, which provides for, among other things, the sale by the Company to the Initial Purchasers of the aggregate principal amount of Notes specified therein.In order to induce the Initial Purchasers to enter into the Purchase Agreement, the Company has agreed to provide to the Initial Purchasers and their direct and indirect transferees the registration rights set forth in this Agreement.The execution and delivery of this Agreement is a condition to the closing under the Purchase Agreement. In consideration of the foregoing, the parties hereto agree as follows: 1.Definitions.
